Citation Nr: 0824320	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-36 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical expenses incurred from March 12, 2006, to March 14, 
2006, at a non-VA hospital.


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1967 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran incurred private medical expenses for treatment 
sought at United Health Services Hospital March 10, 2006, 
until discharge on March 14, 2006.  It appears he was 
hospitalized for acute cholecystitis and that an open 
cholecystitis was completed on March 11, 2006.  The VAMC 
subsequently approved the payment/reimbursement of medical 
expenses incurred from March 10 to March 11, 2006, but found 
that the veteran had stabilized by March 11 and denied 
reimbursement from March 12, 2006, forward.  United Health 
Services has appealed.

The Board notes that the file which is before the Board 
contains a photocopy of the appeal statement dated in 
November 2006.  The appeal statement contains a note 
indicating that it is continued on the reverse side of the 
form.  However, the back of the form was not photocopied.  A 
remand is required to obtain a complete copy of the appeal 
statement.  

The Board also notes that VA regulations authorize 
reimbursement for medical care up to the point the medical 
condition has stabilized and VA facilities are feasibly 
available for care.  A review of the record indicates that 
only the discharge summary is of record; the daily clinical 
notes from the veteran's hospitalization have not been 
obtained.  The discharge summary does not discuss the 
veteran's status-post cholecystectomy, however, other than to 
state that consultation was obtained for medication 
management.  In light of the foregoing, the Board finds that 
the daily clinical records are needed to determine when the 
veteran's condition became stable.

VA regulations also state that "if payment and/or 
reimbursement is received from any other resource," the VA 
must be notified so that the VA can seek reimbursement.  A 
review of the record indicates that the veteran has Medicare, 
but the record does not indicate how much, if any, of the 
veteran's expenses have already been covered by Medicare.  
The record also does not indicate how much money is currently 
owed to United Health Services for the period of March 12, 
2006, to March 14, 2006.  The Board finds that a breakdown of 
charges and moneys received would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  A complete copy of the Substantive 
Appeal statement dated in November 2006, 
including a copy of the back of the form, 
should b obtained and added to the file.  

2.  Appropriate action should be taken to 
request all day-to-day clinical records 
concerning the veteran's hospitalization 
beginning March 10, 2006, and ending 
March 14, 2006, from United Health 
Services Hospital.  A report of the 
currently outstanding medical costs and 
payments received should also be 
requested from United Health Services 
Hospital.  

3. After completion of the above, the 
record should be made available to and 
reviewed by a VA medical doctor.  The VA 
medical doctor should then enter a 
written opinion into the record as to 
when the veteran became stable so as to 
allow transfer to a VA facility.  A 
rationale for the opinion should be set 
forth by the VA medical doctor. 

4.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




